345 S.W.3d 897 (2011)
Larry WALLER, Respondent,
v.
Portia CORTNER, Appellant.
No. WD 72087.
Missouri Court of Appeals, Western District.
August 23, 2011.
Craig D. Ritchie and Tiffany D. Tant-Shafer, St. Joseph, MO, for appellant.
Michael L. Taylor and Benjamin S. Creedy, St. Joseph, MO, for respondent.
Division Two: JAMES M. SMART, JR., P.J., MARK D. PFEIFFER and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Portia Kay Cortner appeals the dismissal of her motion to modify the maintenance provisions adopted by the court in the decree of dissolution of marriage. She contends that the trial court erred in denying her request to extend maintenance payments beyond the termination date that was previously agreed upon by the parties and adopted and approved by the court. We affirm. Rule 84.16(b).